UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6445



JOHN E. ANDERSON, JR.,

                                            Plaintiff - Appellant,

          versus


RIVERSIDE REGIONAL JAIL AUTHORITATIVE COM-
MITTEE, Committee Members; DARNLEY R. HODGE,
Superintendent,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-1733-AM)


Submitted:   May 11, 2000                   Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John E. Anderson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John E. Anderson, Jr., a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).     We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Anderson v. Riverside

Jail Authoritative Comm., No. CA-99-1733-AM (E.D. Va. Feb. 15,

2000).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
February 10, 2000, the district court’s records show that it was
entered on the docket sheet on February 15, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2